DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office action responsive to application 17034801 filed 9/28/2020.  Claims 1-20 are pending.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
	11 (para. [0020]), 21 (para. [0020]).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
At para. [0020], “compressor 12” is believed to be in error for - - compressor 11 - -.
At para. [0026], “combustor 14” is believed to be in error for - - combustor 12 - -.
At paras. [0039] & [0040], the same variable “Speed Reg (NPT)” is described twice in different ways. 
Appropriate correction is required.

Claim Objections
Claims 5, 8 & 15-18 are objected to because of the following informalities:  
	Regarding Claim 5:
		The recitation “a difference” (l. 1) is believed to be in error for - - the difference - -.
Regarding Claim 8:
		The recitation “initiating” (l. 11) is believed to be in error for - - initiate - -.
	Regarding Claim 15:
The recitation “the instructions comprising instructions of:” (l. 2) is believed to be in error for - - wherein the computer-executable instructions, when executed by a computer processor of a controller, cause the controller to: - -.
The recitation “setting” (l. 3) is believed to be in error for - - set - -.
The recitation “comparing” (l. 5) is believed to be in error for - - compare - -.
The recitation “a reference” (l. 5) is believed to be in error for - - the reference - -.
The recitation “initiating” (l. 8) is believed to be in error for - - initiate - -.
		Regarding Claim 16:
The recitation “are instruction for increasing” (l. 2) is believed to be in error for - - configured to increase - -.
			The recitation “decreasing” (l. 3) is believed to be in error for - - decrease - -.
		Regarding Claim 17:
			The recitation “instructions” (l. 2) is believed to be in error for - - configured - -.
		Regarding Claim 18:
			The recitation “instructions” (l. 2) is believed to be in error for - - configured - -.
Appropriate correction is required.

Applicant is advised that should claim 17 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claims 11, 14, & 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Dependent Claim 11, the recitation “sensing… speed; sensing the ambient temperature…; sensing the exhaust temperature…;” is vague and indefinite because it is unclear whether this requires sensors, whether this merely requires the apparatus to be capable of interfacing with sensors to receive the sensed information, or whether this is a series of active method steps in an apparatus.
Regarding Dependent Claim 14, the recitation “a temperature matching algorithm to determine whether the difference between the gas turbine shaft speed and the reference gas turbine shaft speed is within or outside of the predetermined range” is vague and indefinite because (a) it is unclear whether this is part of the “at least one temperature matching algorithm” recited in claim 8, (b) it is unclear whether the temperature matching algorithm requires anything to do with temperature when comparing speeds, and (c) it is unclear whether the temperature matching algorithm replaces the intended instructions in claim 8 or whether it is another portion of the apparatus that performs the exact function recited for the instructions on the processor of claim 8.
Regarding Dependent Claim 19, the recitation “the instructions occur in real-time” is vague and indefinite because the instructions are either present or they are not, it is unclear how the instructions might “occur.”
Regarding Dependent Claim 20, the recitation “sensing… speed; sensing the ambient temperature…; sensing the exhaust temperature…;” is vague and indefinite because it is unclear whether this requires sensors, whether this merely requires the apparatus to be capable of interfacing with sensors to receive the sensed information, or whether this is a series of active method steps in an apparatus.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Claim 5, the claim recites “determining whether” the difference between shaft speed and reference shaft speed is within the predetermined range, but this limitation is inherent to the “comparing… to determine whether a difference between the gas turbine shaft speed and the reference gas turbine shaft speed is within or outside of a predetermined limit.”  The recitations in claim 5 place no further limitations on the step already required in claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-10 & 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mosley 20110094238.
Regarding Independent Claim 8, Mosley teaches an apparatus (as follows) for operating a gas turbine at a desired gas turbine production value (paras. [0002], [0017]-[0018]), the apparatus comprising: 
a control (controller 13) comprising at least one temperature matching algorithm (exhaust temperature is determined and compared to a reference temperature, which is used to adjust the amount of combustion air provided; paras. [0021]-0022]), the at least one temperature matching algorithm provided on a computer processor (in controller 13; para. [0021]); and 
the computer processor operable to store computer-executable instructions operable to: 
set a desired gas turbine production value based on a schedule of a reference gas turbine shaft speed with respect to ambient temperature and an exhaust temperature; 
compare values of the gas turbine shaft speed to the reference gas turbine shaft speed to determine whether a difference between the gas turbine shaft speed and the reference gas turbine shaft speed is within or outside of a predetermined range; and 
in response to the difference being outside of the predetermined range, initiating a change in gas turbine shaft speed to cause the gas turbine to operate approximately at the desired gas turbine production value (the italicized limitations are directed to an intended use of the computer processor, which must merely be capable of storing instructions for performing the intended actions, Mosley’s controller 13 is capable of storing such instructions because it is taught as storing similar types of instructions for calculating speed and temperature differences and adjusting gas turbine operation, such as fuel control, in response to calculated speed/temperature errors relative to reference values; see paras. [0017]-[0018] & [0021]-[0022]).
	Regarding Dependent Claim 9, Mosley further teaches the change in gas turbine shaft speed increases the gas turbine shaft speed (the instructions are not positively recited and the controller 13 in Mosley is capable of storing such instructions, however, Mosley does teach adjusting fuel which would increase the shaft speed when necessary; para. [0019]).	
	Regarding Dependent Claim 10, Mosley further teaches the change in gas turbine shaft speed decreases the gas turbine shaft speed (the instructions are not positively recited and the controller 13 in Mosley is capable of storing such instructions, however, Mosley does teach adjusting fuel which would decrease the shaft speed when necessary; para. [0019]).
	Regarding Dependent Claim 12, Mosley further teaches the instructions are automatically initiated (the instructions are not positively recited and the controller 13 in Mosley is capable of storing such instructions and automatically initiating them based on the automated control taught, however, Mosley does teach automatically implementing the determination of speed error and the adjustment of fuel; paras. [0017]-[0019]).
	Regarding Dependent Claim 13, the recitation “	the gas turbine includes an aeroderivative gas turbine” is directed to an intended use of the claimed apparatus.  The preamble of claim 8 recites “[a]n apparatus for operating a gas turbine.”  Thus the gas turbine is not positively recited.  Mosley’s apparatus, discussed for claim 8 above, could be used with an aeroderivative gas turbine.
	Regarding Dependent Claim 14, Mosley further teaches the control includes a temperature matching algorithm to determine whether the difference between the gas turbine shaft speed and the reference gas turbine shaft speed is within or outside of the predetermined range (the “temperature matching algorithm” recited in the claim is directed to determining a speed error, thus the prior art needs only to teach a control having an algorithm that determines such a speed error, and the “temperature matching” label on the algorithm does not place any positive limitations on the algorithm itself – particularly given that under identical conditions, merely adjusting the shaft speed to match a set shaft speed will result in a matching of an actual exhaust temperature with a set or desired exhaust temperature that corresponds with the set shaft speed – and Mosley teaches determining whether a difference between the shaft speed and the reference shaft speed is within/outside a predetermined range by comparing the actual shaft speed and the reference shaft speed and then placing a dead band into the control to eliminate adjusting the fuel based on small speed errors; paras. [0017]-[0019]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, & 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mosley in view of Kurz, et al., “GAS TURBINE PERFORMANCE – WHAT MAKES THE MAP?”, Proceedings of the 29th Turbomachinery Symposium, pp. 247-262, published in 2000, accessed at https://oaktrust.library.tamu.edu/bitstream/handle/1969.1/163362/t29pg247.pdf?sequence=1&isAllowed=y on 5/31/2022).
	Regarding Independent Claim 1, Mosley teaches a method (see Abstract) for operating a gas turbine (para. [0002]) at a desired gas turbine production value (paras. [0017]-[0018]), the method comprising: 
setting a desired gas turbine production value based on a schedule of a reference gas turbine shaft speed (the load is regulated by adjusting shaft speed, and load regulation may be improved with the use of a load signal; paras. [0017]-[0018]), and Mosley further teaches the speed reference can change over time in response to changed operating conditions (para. [0017]); 
comparing values of a gas turbine shaft speed to the reference gas turbine shaft speed to determine whether a difference between the gas turbine shaft speed and the reference gas turbine shaft speed is within or outside of a predetermined range (speed compared to reference, dead band can be used to eliminate unwanted fuel control based on small speed errors; paras. [0017] & [0019]); and 
in response to the difference being outside of the predetermined range, initiating a change in gas turbine shaft speed to cause the gas turbine to operate approximately at the desired gas turbine production value (via fuel control actuator 47; para. [0019]).
Mosley fails to expressly teach the schedule of the reference gas turbine shaft speed is with respect to ambient temperature and an exhaust temperature.
Kurz teaches, regarding the operation of industrial gas turbines, that the procedure to determine the performance of an engine for a specified operating point is to the use the manufacturer’s performance maps (p. 248).  These maps can be used to determine load output at a given ambient temperature and power turbine speed (which will be the same as the shaft speed of the power turbine), as well as fuel flow and exhaust flow and temperature (p. 248).  The maps can also allow the determination of gas generator speed at any operating point (p. 248).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mosley’s method by implementing a performance map-based control of the schedule of the reference turbine shaft speed with respect to the ambient temperature and exhaust temperature in order to accommodate changing operating conditions (the operating conditions can change, as taught by Mosley and discussed above) and in order to determine the performance of the engine at a specified operating point (Kurz; p. 248).
	Regarding Dependent Claim 2, Mosley in view of Kurz teaches the invention as claimed and as discussed above for claim 1, and Mosley further teaches the change in gas turbine shaft speed is one of increasing the gas turbine shaft speed or decreasing the gas turbine shaft speed (para. [0019]).
Regarding Dependent Claim 3, Mosley in view of Kurz teaches the invention as claimed and as discussed above for claim 1, and Mosley further teaches at least one of: sensing the gas turbine shaft speed (para. [0017]); sensing the ambient temperature at the gas turbine; and sensing the exhaust temperature of the gas turbine.
	Regarding Dependent Claim 4, Mosley in view of Kurz teaches the invention as claimed and as discussed above for claim 1, and Mosley further teaches the method occurs in real-time (the speed error is generated based on a feedback signal, and occurs in real-time in order to provide fuel control based on determined speed errors; para. [0017]).
	Regarding Dependent Claim 5, Mosley in view of Kurz teaches the invention as claimed and as discussed above for claim 1, and, as discussed for claim 1 above, Mosley teaches determining whether a difference between the gas turbine shaft speed and the reference gas turbine shaft speed is within the predetermined range (see discussion of “comparing” step for claim 1 above, claim 5 does not place any further limitations on that step).
	Regarding Dependent Claim 7, Mosley in view of Kurz teaches the invention as claimed and as discussed above for claim 1, and Mosley further teaches wherein determining whether the difference between the gas turbine shaft speed and the reference gas turbine shaft speed is within or outside of the predetermined range occurs in a control (controller 13; para. [0017]).
	Regarding Independent Claim 15, Mosley teaches a non-transitory computer-readable medium (para. [0011]) comprising computer-executable instructions (para. [0011]) for operating a gas turbine (para. [0002], the instructions comprising instruction for: 
setting a desired gas turbine production value based on a schedule of a reference gas turbine shaft speed (the load is regulated by adjusting shaft speed, and load regulation may be improved with the use of a load signal; paras. [0017]-[0018]), and Mosley further teaches the speed reference can change over time in response to changed operating conditions (para. [0017]); 
comparing values of a gas turbine shaft speed to a reference gas turbine shaft speed to determine whether a difference between the gas turbine shaft speed and the reference gas turbine shaft speed is within or outside of a predetermined range (speed compared to reference, dead band can be used to eliminate unwanted fuel control based on small speed errors; paras. [0017] & [0019]); and 
in response to the difference being outside of the predetermined range, initiating a change in gas turbine shaft speed to cause the gas turbine to operate approximately at the desired gas turbine production value (via fuel control actuator 47; para. [0019]).
Mosley fails to expressly teach the schedule of the reference gas turbine shaft speed is with respect to ambient temperature and an exhaust temperature.
Kurz teaches, regarding the operation of industrial gas turbines, that the procedure to determine the performance of an engine for a specified operating point is to the use the manufacturer’s performance maps (p. 248).  These maps can be used to determine load output at a given ambient temperature and power turbine speed (which will be the same as the shaft speed of the power turbine), as well as fuel flow and exhaust flow and temperature (p. 248).  The maps can also allow the determination of gas generator speed at any operating point (p. 248).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mosley’s method by implementing a performance map-based control of the schedule of the reference turbine shaft speed with respect to the ambient temperature and exhaust temperature in order to accommodate changing operating conditions (the operating conditions can change, as taught by Mosley and discussed above) and in order to determine the performance of the engine at a specified operating point (Kurz; p. 248).
	Regarding Dependent Claim 16, Mosley in view of Kurz teaches the invention as claimed and as discussed above for claim 15, and Mosley further teaches the instructions to initiate the change in gas turbine shaft speed are instruction for increasing the gas turbine shaft speed or decreasing the gas turbine shaft speed (para. [0019]).
	Regarding Dependent Claim 17, Mosley in view of Kurz teaches the invention as claimed and as discussed above for claim 15, and Mosley further teaches the instructions to initiate the change in gas turbine shaft speed are instructions to increase the gas turbine shaft speed (adjusting fuel would increase the shaft speed when necessary; para. [0019]).
	Regarding Dependent Claim 18, Mosley in view of Kurz teaches the invention as claimed and as discussed above for claim 15, and Mosley further teaches the instructions to initiate the change in gas turbine shaft speed are instructions to increase the gas turbine shaft speed (adjusting fuel which would increase the shaft speed when necessary; para. [0019]).
	Regarding Dependent Claim 19, Mosley in view of Kurz teaches the invention as claimed and as discussed above for claim 15, and Mosley further teaches the instructions occur in real-time (the instructions exist in real-time and thus occur in real-time, furthermore, the speed error is generated based on a feedback signal, and occurs in real-time in order to provide fuel control based on determined speed errors; para. [0017]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mosley, as applied to claim 8 above, and further in view of Morgan 20160305333.
Regarding Dependent Claim 11, Mosley teaches the invention as claimed and as discussed above for claim 8, and Mosley further teaches the gas turbine shaft speed and the exhaust temperature of the gas turbine are obtained by: sensing the gas turbine shaft speed; and sensing the exhaust temperature of the gas turbine in real-time (speed and exhaust temperature are sensed in real time via sensors; para. [0014]).
Mosley fails to expressly teach the ambient temperature at the gas turbine is obtained by sensing the ambient temperature at the gas turbine.
Morgan teaches controlling a gas turbine engine (see Title), and receiving sensor feedback for that purpose, via a plurality of control sensors (26), including groups of redundant ambient temperature sensors (para. [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mosley’s apparatus such that the control is capable of receiving ambient temperature measurements from ambient temperature sensors, as taught by Morgan, in order to detect ambient conditions during operation of the gas turbine engine (Morgan; para. [0032]).  It is also noted that Mosley teaches that the speed reference may change based on changing operating conditions (Mosley; para. [0017]), which would include ambient conditions in view of Morgan’s teachings.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mosley in view of Kurz, as applied to claim 15 above, and further in view of Morgan.
Regarding Dependent Claim 20, Mosley in view of Kurz teaches the invention as claimed and as discussed above for claim 15, and Mosley further teaches the gas turbine shaft speed and the exhaust temperature of the gas turbine are obtained by: sensing the gas turbine shaft speed; and sensing the exhaust temperature of the gas turbine (speed and exhaust temperature are sensed in real time via sensors; para. [0014]).
Mosley in view of Kurz fails to expressly teach the ambient temperature at the gas turbine is obtained by sensing the ambient temperature at the gas turbine.
Morgan teaches controlling a gas turbine engine (see Title), and receiving sensor feedback for that purpose, via a plurality of control sensors (26), including groups of redundant ambient temperature sensors (para. [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mosley’s apparatus such that the control is capable of receiving ambient temperature measurements from ambient temperature sensors, as taught by Morgan, in order to detect ambient conditions during operation of the gas turbine engine (Morgan; para. [0032]).  It is also noted that Mosley teaches that the speed reference may change based on changing operating conditions (Mosley; para. [0017]), which would include ambient conditions in view of Morgan’s teachings, and that Kurz teaches the use of ambient temperature in the gas turbine performance map for determining operating conditions (Kurz, p. 248).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mosley in view of Kurz, as applied to claim 1 above, and further in view of Schlein 20150253010.
Regarding Dependent Claim 6, Mosley in view of Kurz teaches the invention as claimed and as discussed above for claim 1, but Mosley in view of Kurz fails to expressly teach the gas turbine includes an aeroderivative gas turbine.
Schlein teaches the use of aeroderivative industrial gas turbines (para. [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mosley in view of Kurz’s method such that the gas turbine includes an aeroderivative gas turbine, as taught by Schlein, in order to reduce cost (Schlein; para. [0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741